The motion of the petitioners John Johnson Construction Company and Hector Estrup & Company to vacate the order of Mr. Justice McNamee, granted on February 17, 1934, is denied, and the cross-application of W. L. Cage, that this court adopts as its own the order of Mr. Justice McNamee, is granted and said order, as modified and amended as hereinafter set forth, is adopted as the order of this court, upon condition that Cage is allowed to intervene solely for the purpose of arguing the issues upon the merits, and upon the record as it now stands; and the application of Albert J. Pratt to be allowed to intervene is granted upon the same terms and conditions. The determination and order of the Industrial Commissioner, dated October 18, 1933, is annulled and the proceeding remitted to the Industrial Commissioner. The annulment is upon the ground that evidence was improperly received and considered as to the prevailing rate of wages paid to carpenters and laborers within the city of Ithaca, which is not a part of the town of Ithaca, an" is not within the definition of “ locality ” under section 220 of the Labor Law, *788with fifty dollars costs and disbursements in one proceeding to the petitioners against the Industrial Commissioner. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.